Exhibit 10.18

MOBILEIRON, INC. SEVERANCE
BENEFIT PLAN

AMENDED AND RESTATED
PARTICIPATION NOTICE

To:       Simon Biddiscombe

Date:    August 28, 2015

This Amended and Restated Participation Notice under the MobileIron, Inc.
Severance Benefit Plan (the “Amended Participation Notice”) serves to supersede
and replace in its entirety that Participation Notice executed by you on or
about May 10, 2015, pursuant to which you were initially designated as eligible
to be_ a Participant in the MobileIron, Inc. Severance Benefit Plan. A copy of
the Plan document is attached to this Amended Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
document and this Amended Participation Notice, which together constitute the
Summary Plan Description for the Plan.

The table below designates the benefits you are eligible to receive pursuant to
the Plan.

 

 

 

 

 

Salary Continuation

Maximum Duration of
COBRA Payment
Period

Percentage of
Outstanding Equity
Awards That Will
Accelerate

Qualifying Termination that is NOT a Change in Control Termination

12 months of your
Monthly Base Salary

12 months

0%

Qualifying Termination that is a Change in Control Termination

12 months of your
Monthly Base Salary

12months

100%

 

In the event that a Qualifying Termination that is not a Change in Control
Termination occurs within the first eight (8) months following May 11, 2015, the
Company will enter into a consulting agreement with you with a term that expires
on February 28, 2016, during which term your outstanding equity awards will
continue to vest in accordance with the provisions set forth in your equity
award agreements, subject to your continued provision of consulting services.
The continued vesting of your equity awards will be the sole consideration for
the consulting agreement. If a Change in Control occurs on or before February
28, 2016 and your consultancy is terminated other than for Cause in connection
with such Change in Control, you will receive acceleration of vesting for
your outstanding equity awards that would have vested had your consultancy
continued through February 28, 2016.



1.

--------------------------------------------------------------------------------

 



In addition to other terms defined in the Plan document, the definitions on
Attachment A to this Amended Participation Notice are used to define the
benefits to which you are entitled under the Plan.

By accepting participation in the Plan, you represent that you have either
consulted your personal tax or financial planning advisor about the tax
consequences of your participation in the Plan, or you have knowingly declined
to do so. Please return to the Company a copy of this Amended Participation
Notice signed by you and retain a copy of this Amended Participation Notice,
along with the Plan. 

 

 

 

/s/ Simon Biddiscombe

 

Name: Simon Biddiscombe

 

Title: Chief Financial Officer

 

Date:8/28/15

 

2.

--------------------------------------------------------------------------------